Citation Nr: 1136591	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  03-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel













INTRODUCTION

The Veteran served on active duty from January 26, 1970, to May 1, 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that, in pertinent part, denied the Veteran's claim of entitlement to a TDIU.

Most recently, in October 2009, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The Board notes that the March 2002 rating decision also denied the Veteran's claim of entitlement to service connection for stress.  The Veteran perfected his appeal as to such issue by a January 2003 Substantive Appeal.  The above-noted October 2009 Board remand directed the AMC/RO to conduct development as to the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as stress and posttraumatic stress disorder (PTSD).  By a March 2011 rating decision of a Decision Review Officer (DRO), the Veteran was granted service connection for major depressive disorder.  Thus, the DRO's March 2011 action represents a full grant of the benefit sought as to the Veteran's claim and the Board will confine its consideration to the issue set forth on the decision title page.

In this regard, the Board notes that the Veteran claimed service connection for stress and PTSD and was awarded service connection for major depressive disorder.  Review of the claims file indicates that the VA examiner, in November 2009, did not diagnose the Veteran with an acquired psychiatric disorder beyond that of major depressive disorder and commented upon prior psychiatric diagnoses of record.  However, all of the Veteran's psychiatric symptomatology was reported at the time of the November 2009 VA examination and considered by the DRO in its March 2011 decision.  There is no evidence that the disability rating provided does not account for all of the Veteran's psychiatric symptomatology, regardless of the diagnosis of record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim of entitlement to a TDIU.  The Board is mindful that it has issued a number of prior remands in the present appeal.  However, it is significant that the prior remands were issued to order development necessary to adjudicate the Veteran's service connection claims.  As the Veteran was not service-connected for any disability until the time of the March 2011 DRO decision granting service connection for major depressive disorder, the issue of entitlement to a TDIU was not ripe for adjudication until March 2011.  

The Veteran seeks a TDIU.  A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

As the Veteran's sole service-connected disability, major depressive disorder, is rated 30 percent disabling, he is not in receipt of a at 60 percent rating for a single service-connected disability or, in the alternative, a 40 percent rating for a single disability with sufficient additional disability to bring the combined rating to at least 70 percent.  Therefore, the Veteran does not meet the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, at the RO level, rating boards are to submit to the Director, Compensation and Pension (C&P) Service, for extra-schedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2010).

The Board notes that the most recent VA treatment records are dated in January 2010.  There is no evidence that the Veteran has ceased VA psychiatric treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the Board notes that in August 2001, the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran completed such form with the name and address of his most recent employer.  There is no evidence, however, that the RO sought information from such employer.  There is no VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, of record and no evidence that the RO sent such form to any party, either the Veteran or his most recent employer.  On remand, the AMC/RO must attempt to obtain employment information from the Veteran's most recent employer.  

Also, VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on a veteran's ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  An examination is especially needed in light of the Veteran's comments during the course of the appeal that he has had numerous jobs, in part, due to his problems with authority figures.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Clarksburg, West Virginia, dated from January 2010 to the present.

2.  Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's most recent employer, as identified in his August 2001 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Any and all responses, including negative responses, must be added to the claims file.  

3.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of his service-connected disability, major depressive disorder, on his ability to work.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service- connected major depressive disorder precludes employment consistent with the Veteran's education and occupational experience.  The examiner shoulder render an opinion without taking into account the Veteran's age or any nonservice-connected disabilities, including, but not limited to:  chronic obstructive pulmonary disorder (COPD); residuals, pulmonary embolism; heart disease; hypertension; arthritis; sleep apnea; gout; prostatitis; deep vein thrombosis; residuals, pilonidal cyst; pneumonia; and astigmatism.  

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

5.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to a TDIU, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


